DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on March 17, 2021 regarding Application No. 16/537,684.  Applicants amended claims 1, 2, 10, and 13.  Claims 1-20 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (Response after Final Action filed on February 11, 2021) has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2018-0122063 application filed in Korea on October 12, 2018 has been filed.




Response to Arguments
Applicants’ arguments filed on February 11, 2021 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6, 9-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in US 2016/0299611 A1 (hereinafter Park) in view of Chen et al. in US 2016/0170537 A1 (hereinafter Chen ‘537), in further view of Chen et al. in US 2014/0362306 A1 (hereinafter Chen ‘306), and in further view of Kitajima et al. in US 2012/0257132 A1 (hereinafter Kitajima).

Regarding claim 10, Park (FIG. 6-8) teaches:
A display device (display device 200; FIG. 6 and [0073]), comprising: 
a first insulating substrate including a display region and a peripheral region (a first insulating substrate 112 including a display region, i.e., region in display panel 110 corresponding to touch area TA in touch sensor 150a, and a peripheral region, i.e., region in display panel 110 corresponding to peripheral area PA in touch sensor 150a; FIG. 6, 110, 112, and 150a, FIG. 7, TA and PA, FIG. 8, TA and PA, and [0074]);
a display unit disposed in the display region of the first insulating substrate and configured to display an image (portion of display panel 110 unit disposed in the display region, i.e., region in display panel 110 corresponding to touch area TA in touch sensor 150a, of the first insulating substrate 112 and configured to display an image; FIG. 6, 110, 112, and 150a, FIG. 7, TA, FIG. 8, TA, and [0041]); 
an insulating layer disposed on the first insulating substrate and Including a sensing region overlapping the display region of the first insulating substrate and a peripheral region outside the sensing region (an insulating layer 140 disposed on the first insulating substrate 112 and including a sensing region TA of touch sensor 150a overlapping the display region, i.e., region in display panel 110 corresponding to touch area TA in touch sensor 150a, of the first insulating substrate 112 and a peripheral region PA outside the sensing region TA of touch sensor 150a; FIG. 6, 110, 112, and 150a, FIG. 7, TA and PA, FIG. 8, TA and PA, and [0074]);
a plurality of sensing electrodes disposed in the sensing region of the insulating layer (a plurality of sensing electrodes 151 disposed in the sensing region TA of the insulating layer 140; FIG. 6, 140, 150a, and 151, FIG. 7, TA and 151, and [0073]);
a plurality of lines disposed in the peripheral region of the insulating layer and electrically connected to the plurality of sensing electrodes (a plurality of lines w10 disposed in the peripheral region PA of the insulating layer 140 and electrically connected to the plurality of sensing electrodes 151; FIG. 6, w10, 140, and 151, FIG. 7, w10, 151, and PA, and [0060]); 
a first protective layer overlapping the peripheral region of the insulating layer including the plurality of lines (a first protective layer 155 layer overlapping the peripheral region PA of the insulating layer 140 including the plurality of lines w10; FIG. 6, w10, 140, and 155, and [0056]); and 
a second protective layer disposed on the first protective layer (a second protective layer 156 disposed on the first protective layer 155; FIG. 6, 155 and 156, and [0056]). 
	However, it is noted that Park does not teach:
a plurality of metal lines; and
a plurality of pads disposed in the peripheral region of the insulating layer and electrically connected to the plurality of metal lines.
	Chen ‘537 (FIG. 1) teaches:
a plurality of metal lines (a plurality of metal lines 11; FIG. 1 and [0019]); and
a plurality of pads disposed in a peripheral region and electrically connected to the plurality of metal lines (a plurality of pads 15 disposed in a peripheral region 14 and electrically connected to the plurality of metal lines 11; FIG. 1 and [0019]).
	Thus, Park as modified by Chen ‘537 teaches:
a plurality of metal lines disposed in the peripheral region of the insulating layer and electrically connected to the plurality of sensing electrodes (plurality of lines taught by Park combined with the plurality of metal lines taught by Chen ‘537);
a plurality of pads disposed in the peripheral region of the insulating layer and electrically connected to the plurality of metal lines (the peripheral region of the insulating layer and plurality of lines taught by Park combined with the plurality of pads and plurality of metal lines taught by Chen ‘537); and
a first protective layer overlapping the peripheral region of the insulating layer including the plurality of metal lines (the first protective layer, peripheral region, insulating layer, and plurality of lines taught by Park combined with the plurality of metal lines taught by Chen ‘537).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a plurality of metal lines; and a plurality of pads disposed in a peripheral region and electrically connected to the plurality of metal lines, as taught by Chen ‘537, in order to connect touch sensing electrodes with external circuitry to provide touch sensing.  (Chen ‘537: see [0019]).
	However, it is noted that Park as modified by Chen ‘537 does not teach:
a first inspection pad and a second inspection pad; 
an inspection line disposed on the first protective layer; and 
 the inspection line.
	Chen ‘306 (Figs. 2-4) teaches:
a first inspection pad and a second inspection pad (a first inspection pad 130 and a second inspection pad 130; Fig. 2, [0017], and [0047]); 
an inspection line disposed on a first protective layer (an inspection line 140 disposed on a first protective layer 160; Figs. 3 and 4, [0017], and [0047]); and 
a second protective layer disposed on the inspection line and the first protective layer (a second protective layer 180 disposed on the inspection line 140 and the first protective layer 160; Figs. 3 and 4 and [0049]).
	Thus, Park as modified by Chen ‘537 and Chen ‘306 teaches:
a first inspection pad and a second inspection pad (the first and second inspection pads taught by Chen ‘306); 
an inspection line disposed on the first protective layer (the first protective layer taught by Park combined with the inspection line taught by Chen ‘306); and 
a second protective layer disposed on the inspection line and the first protective layer (the second protective layer taught by Park combined with the second protective layer taught by Chen ‘306).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a first inspection pad and a second inspection pad; an inspection line disposed on a first protective layer; and a second protective layer disposed on the inspection line and the first protective layer, as taught by Chen ‘306, in order to provide testing of a touch-sensing unit and to protect an inspection line.  (Chen ‘306: see [0017], [0047], and [0049]).

Park as modified by Chen ‘537, and Chen ‘306 does not teach:
the inspection line forming an open loop that circumscribes at least two sides of the sensing region and includes a first end connected to the first inspection pad and a second end connected to the second inspection pad.
	Kitajima (FIG. 3) teaches:
an inspection line forming an open loop that circumscribes at least two sides of a region and includes a first end connected to a first inspection terminal and a second end connected to a second inspection terminal (an inspection line 324 forming an open loop that circumscribes at least two sides of a region 321 and includes a first end connected to a first inspection terminal 327 and a second end connected to a second inspection terminal 327; FIG. 3, [0035], and [0036]).
	Thus, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
the inspection line forming an open loop that circumscribes at least two sides of the sensing region and includes a first end connected to the first inspection pad and a second end connected to the second inspection pad (the sensing region taught by Park combined with the inspection line and first and second inspection pads taught by Chen ‘306 and the inspection line, region, first and second ends, and first and second terminals taught by Kitajima).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: an inspection line forming an open loop that circumscribes at least two sides of a region and includes a first end connected to a first inspection terminal and a second end connected to a second inspection terminal, as taught by Kitajima, in order to detect a disconnection.  (Kitajima: [0036]).

Regarding claim 11, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 10.
	Park (FIG. 6) teaches:
further comprising: 
a sealing member disposed between the first insulating substrate and the insulating layer and surrounding the display unit (a sealing member 113 disposed between the first insulating substrate 112 and the insulating layer 140 secures, or seals, the two insulating substrates together, and surrounding the portion of display panel 110 unit disposed in the display region, i.e., region in display panel 110 corresponding to touch area TA in touch sensor 150a, of the first insulating substrate 112; FIG. 6 and [0046]).  

	Regarding claim 12, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 10. 
	Park (FIG. 6) teaches:
further comprising: 
an optical adhesive layer disposed on the second protective layer (an optical adhesive layer 171 disposed on the second protective layer 156; FIG. 6 and [0041]); and 
a window member disposed on the optical adhesive layer (a window member 172 disposed on the optical adhesive layer 171; FIG. 6 and [0041]).  
	
	Regarding claim 13, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 10.
	However, it is noted that Park does not teach:
wherein the first inspection pad is disposed on one side of the plurality of pads and the second inspection pad is disposed on an opposite side of the plurality of pads such that the plurality of pads are disposed between the first and second inspection pads.
	Chen ‘537 (FIG. 1) teaches:
a plurality of pads (a plurality of pads 15; FIG. 1 and [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a plurality of pads, as taught by Chen ‘537, in order to connect touch sensing electrodes with external circuitry to provide touch sensing.  (Chen ‘537: see [0019]).
	However, it is noted that Park as modified by Chen ‘537 does not teach:
wherein the first inspection pad is disposed on one side of the plurality of pads and the second inspection pad is disposed on an opposite side of the plurality of pads such that the plurality of pads are disposed between the first and second inspection pads.
	Chen ‘306 (Fig. 2) teaches:
a first inspection pad and a second inspection pad (a first inspection pad 130 and a second inspection pad 130; Fig. 2, [0017], and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a first inspection pad and a second inspection pad, as taught by Chen ‘306, in order to provide testing of a touch-sensing unit.  (Chen ‘306: see [0017] and [0047]).
	However, it is noted that Park as modified by Chen ‘537 and Chen ‘306 does not teach:
wherein the first inspection pad is disposed on one side of the plurality of pads and the second inspection pad is disposed on an opposite side of the plurality of pads such that the plurality of pads are disposed between the first and second inspection pads.
Kitajima teaches:
wherein a first inspection terminal is disposed on one side of a plurality of terminals and a second inspection terminal is disposed on an opposite side of the plurality of terminals such that the plurality of terminals are disposed between the first and second inspection terminals (wherein a first inspection terminal 327 is disposed on one side of a plurality of terminals 326 and a second inspection terminal 327 is disposed on an opposite side of the plurality of terminals 326 such that the plurality of terminals 326 are disposed between the first and second inspection terminals 327; FIG. 3, [0035], and [0036]).
	Thus, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
wherein the first inspection pad is disposed on one side of the plurality of pads and the second inspection pad is disposed on an opposite side of the plurality of pads such that the plurality of pads are disposed between the first and second inspection pads (the plurality of pads taught by Chen ‘537 combined with the first and second inspection pads taught by Chen ‘306 and the first and second inspection terminals and plurality of terminals taught by Kitajima).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein a first inspection terminal is disposed on one side of a plurality of terminals and a second inspection terminal is disposed on an opposite side of the plurality of terminals such that the plurality of terminals are disposed between the first and second inspection terminals, as taught by Kitajima, in order to detect disconnection.  (Kitajima: [0036]).

Regarding claim 14, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 13.

	Park (FIGs. 6 and 7) teaches:
		the plurality of lines (FIG. 6, w10, FIG. 7, w10, and [0060]).
	However, it is noted that Park does not teach:
wherein the first and second inspection pads include a same material as a material included in the plurality of metal lines.  
	Chen ‘537 (FIG. 1) teaches:
wherein first and second pads include a same material as a material included in a plurality of metal lines (wherein first and second pads 15 include a same material as a material included in a plurality of metal lines 11; FIG. 1 and [0019]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein first and second pads include a same material as a material included in a plurality of metal lines, as taught by Chen ‘537, in order to connect touch sensing electrodes with external circuitry to provide touch sensing.  (Chen ‘537: see [0019]).
	Park as modified by Chen ‘537 teaches:
		the first and second pads,
as discussed above, but does not teach:
		the first and second inspection pads.
	Chen ‘306 (Fig. 2) teaches:
first and second inspection pads (first and second inspection pads 130; Fig. 2, [0017], and [0047]).
	Thus, Park as modified by Chen ‘537 and Chen ‘306 teaches:
wherein the first and second inspection pads include a same material as a material included in the plurality of metal lines (the plurality of lines taught by Park combined with the Chen ‘537 and the first and second inspection pads taught by Chen ‘306).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: first and second inspection pads, as taught by Chen ‘306, in order to provide testing of a touch-sensing unit.  (Chen ‘306: see [0017] and [0047]).

	Regarding claim 15, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 14.
Park (FIGs. 6 and 7) teaches:
		the plurality of lines (FIG. 6, w10, FIG. 7, w10, and [0060]).
	However, it is noted that Park does not teach:
wherein the plurality of metal lines and the first and second inspection pads include aluminum (Al), titanium (Ti), gold (Au), silver (Ag), copper (Cu), chromium (Cr), molybdenum (Mo), iron (Fe), molybdenum-tungsten (MoW), and/or nickel (Ni).
	Chen ‘537 (FIG. 1) teaches:
wherein a plurality of metal lines and first and second pads include aluminum (Al), titanium (Ti), gold (Au), silver (Ag), copper (Cu), chromium (Cr), molybdenum (Mo), iron (Fe), molybdenum-tungsten (MoW), and/or nickel (Ni) (wherein a plurality of metal lines 11 and first and second pads 15 include aluminum (Al), silver (Ag), copper (Cu), and/or molybdenum (Mo); FIG. 1 and [0019]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein a plurality of metal lines and first and second pads include aluminum (Al), titanium (Ti), gold (Au), silver (Ag), copper (Cu), chromium (Cr), molybdenum (Mo), iron (Fe), molybdenum-tungsten (MoW), and/or nickel (Ni), as taught by Chen ‘537, in order to connect touch sensing electrodes with external circuitry to provide touch sensing.  (Chen ‘537: see [0019]).
	Park as modified by Chen ‘537 teaches:
		first and second pads,
as discussed above, but does not teach:
	the first and second inspection pads.
	Chen ‘306 (Fig. 2) teaches:
first and second inspection pads (first and second inspection pads 130; Fig. 2, [0017], and [0047]).
	Thus, Park as modified by Chen ‘537 and Chen ‘306 teaches:
wherein the plurality of metal lines and the first and second inspection pads include aluminum (Al), titanium (Ti), gold (Au), silver (Ag), copper (Cu), chromium (Cr), molybdenum (Mo), iron (Fe), molybdenum-tungsten (MoW), and/or nickel (Ni) (the plurality of lines taught by Park combined with the plurality of metal lines and first and second pads taught by Chen ‘537 and the first and second inspection pads taught by Chen ‘306).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: first and second inspection pads, as taught by Chen ‘306, in order to provide testing of a touch-sensing unit.  (Chen ‘306: see [0017] and [0047]).

	Regarding claim 16, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 10.


	Park (FIGs. 6 and 7) teaches:
further comprising: 
an antistatic guard ring disposed in the peripheral region of the insulating layer outside the plurality of lines (an antistatic guard ring 161 and w30 disposed in the peripheral region PA outside the sensing region TA of touch sensor 150a of the insulating layer 140 outside the plurality of lines w10; FIG. 6, w10, 140, 150a, and 161, FIG. 7, w10, w30, PA, TA, and 161, [0074], and [0075], see also [0067] and [0070]). 
	Park teaches:
		the plurality of lines,
as discussed above, but does not teach:
	the plurality of metal lines.
	Chen ‘537 (FIG. 1) teaches:
		a plurality of metal lines (a plurality of metal lines 11; FIG. 1 and [0019]).
	Thus, Park as modified by Chen ‘537 teaches:
an antistatic guard ring disposed in the peripheral region of the insulating layer outside the plurality of metal lines (the antistatic guard ring and the plurality of lines taught by Park combined with the plurality of metal lines taught by Chen ‘537).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a plurality of metal lines, as taught by Chen ‘537, in order to connect touch sensing electrodes with external circuitry to provide touch sensing.  (Chen ‘537: see [0019]).

	Regarding claim 17, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 16.
	Park (FIGs. 6 and 7) teaches:
the first protective layer overlapping the antistatic guard ring (the first protective layer 155 overlapping the antistatic guard ring 161 and w30; FIG. 6, 155 and 161, FIG. 7, w30 and 161, [0074], and [0075], see also [0067] and [0070]). 
	However, it is noted that Park as modified by Chen ‘537 does not teach:
wherein the inspection line is disposed on the first protective layer overlapping the antistatic guard ring.
	Chen ‘306 (Figs. 3 and 4) teaches:
wherein an inspection line is disposed on the first protective layer overlapping an antistatic guard circuit (wherein an inspection line 140 is disposed on a first protective layer 160 overlapping an antistatic guard circuit 150; Figs. 3 and 4, [0017], [0047], and [0048]).
	Thus, Park as modified by Chen ‘537 and Chen ‘306 teaches:
wherein the inspection line is disposed on the first protective layer overlapping the antistatic guard ring (the first protective layer and antistatic guard ring taught by Park combined with the inspection line, first protective layer, and antistatic guard circuit taught by Chen ‘306).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein an inspection line is disposed on the first protective layer overlapping an antistatic guard circuit, as taught by Chen ‘306, in order to provide testing of a touch-sensing unit and an “ESD protection circuit to evacuate the static electricity generated during the electrostatic tests or product assembling.”  (Chen ‘306: see [0006], [0017], and [0047]).

	Regarding claim 20, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 10.
	Park (FIG. 6) teaches:
wherein the first and second protective layers include a silicon oxide (SiO2) (wherein the first and second protective layers 155 and 156 include a silicon oxide SiO2; FIG. 6 and [0063]).

	Regarding claim 1, Park is modified in the same manner and for the same reasons set forth in the discussion of claim 10 above.  Thus, claim 1 is rejected under similar rationale as claim 10 above.
However, it is noted that claim 1 differs from claim 10 above in that the following feature is additionally recited:
A touch screen.
	Park teaches:
A touch screen ([0003]).

	Regarding claims 2-6 and 9, these claims are rejected under similar rationale as claims 13-17 and 20 above, respectively.

		
Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chen ‘537, in further view of Chen ‘306, in further view of Kitajima, and in further view of Miyake in US 2016/0195983 A1 (hereinafter Miyake).

Regarding claim 18, Park as modified by Chen ‘537, Chen ‘306, and Kitajima teaches:
The display device of claim 10.
	Park (FIGs. 6 and 7) teaches:
the plurality of sensing electrodes (the plurality of sensing electrodes 151; FIG. 6, 151, FIG. 7, 151, and [0073]).
	However, it is noted that Park as modified by Chen ‘537 does not teach:
wherein the inspection line includes a same material as a material included in the plurality of sensing electrodes.
	Chen ‘306 (Figs. 3 and 4) teaches:
an inspection line (an inspection line 140; Figs. 3 and 4, [0017], and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: an inspection line, as taught by Chen ‘306, in order to provide testing of a touch-sensing unit.  (Chen ‘306: see [0017] and [0047]).
	However, it is noted that Park as modified by Chen ‘537, Chen ‘306, and Kitajima does not teach:
wherein the inspection line includes a same material as a material included in the plurality of sensing electrodes.
	Miyake (FIG. 1B) teaches:
a line includes a same material as a material included in a plurality of sensing electrodes (a line, e.g., 42, includes a same material as a material included in a plurality of sensing electrodes, e.g., 31 and 32; FIG. 1B, [0082], and [0188]).
	Thus, Park as modified by Chen ‘537, Chen ‘306, Kitajima, and Miyake teaches:
wherein the inspection line includes a same material as a material included in the plurality of sensing electrodes (the plurality of sensing electrodes taught by Park combined with Chen ‘306 and the line and plurality of sensing electrodes taught by Miyake).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a line includes a same material as a material included in a plurality of sensing electrodes, as taught by Miyake, in order to limit the number of different types of material used in manufacture of a touch panel.

	Regarding claim 19, Park as modified by Chen ‘537, Chen ‘306, Kitajima, and Miyake teaches:
The display device of claim 18.
	Park (FIGs. 6 and 7) teaches:
the plurality of sensing electrodes (the plurality of sensing electrodes 151; FIG. 6, 151, FIG. 7, 151, and [0073]).  
	However, it is noted that Park as modified by Chen ‘537 does not teach:
wherein the plurality of sensing electrodes and the inspection line include indium tin oxide (ITO), zinc tin oxide (ZTO), zinc gallium oxide (GZO), carbon nanotube (CNT) and/or graphene.
	Chen ‘306 (Figs. 3 and 4) teaches:
an inspection line (an inspection line 140; Figs. 3 and 4, [0017], and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: an inspection line, as taught by Chen ‘306, in order to provide testing of a touch-sensing unit.  (Chen ‘306: see [0017] and [0047]).

Park as modified by Chen ‘537, Chen ‘306, and Kitajima does not teach:
wherein the plurality of sensing electrodes and the inspection line include indium tin oxide (ITO), zinc tin oxide (ZTO), zinc gallium oxide (GZO), carbon nanotube (CNT) and/or graphene.
	Miyake (FIG. 1B) teaches:
wherein a plurality of sensing electrodes and a line include indium tin oxide (ITO), zinc tin oxide (ZTO), zinc gallium oxide (GZO), carbon nanotube (CNT) and/or graphene (wherein a plurality of sensing electrodes, e.g., 31 and 32, and a line, e.g., 42, include  indium tin oxide (ITO), zinc gallium oxide (GZO), and/or graphene; FIG. 1B, [0082], and [0188]).
	Thus, Park as modified by Chen ‘537, Chen ‘306, Kitajima, and Miyake teaches:
wherein the plurality of sensing electrodes and the inspection line include indium tin oxide (ITO), zinc tin oxide (ZTO), zinc gallium oxide (GZO), carbon nanotube (CNT) and/or graphene (the plurality of sensing electrodes taught by Park combined with the inspection line taught by Chen ‘306 and the plurality of sensing electrodes and line taught by Miyake).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein the plurality of sensing electrodes and the inspection line include indium tin oxide (ITO), zinc tin oxide (ZTO), zinc gallium oxide (GZO), carbon nanotube (CNT) and/or graphene, as taught by Miyake, in order to increase panel transparency.  (Miyake: see [0188]).

	Regarding claim 7, Park is modified in the same manner and for the same reason set forth in the discussion of claim 18 above.  Thus, claim 7 is rejected under similar rationale as claim 18 above.

Regarding claim 8, this claim is rejected under similar rationale as claim 19 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/26/21